ORFINGER, Chief Judge.
Whether or not to extend the speedy trial period for “exceptional circumstances” under Fla.R.Crim.P. 3.191(f)(3) is a matter for the discretion of the trial judge. State ex rel. Canup v. Langston, 341 So.2d 1069 (Fla. 2d DCA 1977). We find no abuse of discretion in the twelve-day extension of the speedy trial period on the State’s motion, grounded upon the de*436lay in receiving a crime lab report, where the record supports the trial court’s determination that the State had used due diligence to secure the report but had been unable to do so in sufficient time to try defendant for possession of controlled substances within the prescribed 180-day period. See Dedmon v. State, 400 So.2d 1042 (Fla. 1st DCA 1981). Appellant’s motion for discharge was filed prior to the expiration of the extended time for trial, and was correctly denied.
AFFIRMED.
FRANK D. UPCHURCH, Jr., and CO-WART, JJ., concur.